Title: James Madison to Nicholas P. Trist, 18 January 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier.
                                
                                Jany 18 1827
                            
                        
                        As English newspapers seemed to be acceptable to you, I inclose a few which came to hand before their
                            contents appeared in our own. The Mail of today may bring even later dates, but probably not at full length the
                            interesting, and it may be added very adroit Speech of Mr Canning. Without drawing the Sword agst. Ferdinand, he
                            flourishes it in the Scabbard over his head, and gives notice to all the Legitimate Sovereigns, with a special glance no
                            doubt at Charles X, that England can blow them all up, when she pleases, by applying a Spark to the Revolutionary mine
                            under their Thrones. The thermometer this morning was at the lowest point to which it has yet sunk. I fear the severity of
                            the weather has been unfavorable to the business at Monticello. I am glad to see that there was a mistake in the case of
                            the Busts & paintings, which is corrected in the Gazette of saturday last With friendly salutations
                        
                            
                                James Madison
                            
                        
                    